DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	
Amendment filed 01/1/2022 has been entered.
	Claim 1 has been amended, claims 2-20 have been canceled, claims 21-36 have been added.

Claim Objections

Claims 21-34 are objected to because of the following informalities: limitation “a mobile communication” should be changed to “the mobile communication device” because it refers to “a mobile communication device” recited in claim 1.  Appropriate correction is required.
	Claim 24 depends on canceled claim 4. It is interpreted as best understood that claim 24 depends on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21-25, 28, 31, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Poel et al. (US 9716861) in view of Marchand et al. (US 10999331).

Regarding claim 1, Poel discloses a mobile communication device (computing device 14 comprising mobile device of an initiator- col. 1, lin2s 51-56, claim 20), comprising: 
	a display (display of computing device 14, claim 20, col. 1, lines 51-56, figures 22, 33); 
	a processor (processor of computing device of the initiator– see include, but not limited to, figures 1, claim 20, col. 10, lines 39-65); and 
	a memory storing computer program instructions that, when executed by the processor (claim 20, col. 6, lines 45-50, col. 10, lines 59-67), cause the mobile communication device to perform a cast method comprising: 
 	performing a process to identify one or more media playback devices over a wireless local area network, wherein each media playback device is configured to be identified by the mobile communication device through the process and to play back a media content item casted by the mobile communication device (performing process to identify one or more computing device 14 and/or large screen device 420 over a wireless local area network, wherein each of the other media playback devices 14 and/or large screen device 420 is configured to be identified by the mobile computing device 14 through the process and to playback a media content item shared by the mobile computing device 14 – see include, but not limited to, claim 20, col. 10, line 54-col. 11, line 5, col. 22, lines 41-51, line 65-col. 23, line 5, col. 32, line15-56, col. 33, lines 1-17);
 	 identifying at least one target media playback device out of the identified media playback devices as a destination of casting of a media content item, wherein the media content item includes one of (a) an audio content item containing an audio stream without a video stream, (b) a video content item containing a video stream without an audio stream, and (c) a movie content item containing both of audio and video streams (identifying at least one device of identified computing device 14 and/or large screen 420 as a destination of sharing/mirroring of media content includes one of audio, video, and audio and video – see include, but not limited to, figures 18, 33, 36, 43, col. 13, lines 10-13, col. 20, lines 48-55, col. 21, lines 60-65, col. 31, lines 40-44, col. 36, line 61-col. 37, line 15); 
 	casting the media content item to the target media playback device over the wireless local area network, causing the target media playback device to fetch streaming of the media content item and play back the streamed media content item, while maintaining display of a first graphical user interface (GUI) on the display, allowing a user to monitor and control the casting through the first GUI, wherein the casting comprises one of (a) casting the audio stream of the audio content item to the target media playback device, (b) casting the video stream of the video content item to the target media playback device, (c1) casting only one of audio and video streams of the movie content item to the target media playback device while playing back locally the other of audio and video streams of the movie content item, and (c2) casting both of audio and video streams of the movie content item to the target media playback device (sharing/mirroring/providing the media content item/file to the target computing device and/or large screen 420 over the wireless LAN, causing the target device to get streaming of the media content item/file and playback the streamed media content item while maintaining display of a graphical user interface (GUI) with control icons on the display of the computing device of the initiator, allowing a user/initiator to monitor and control the cashing/sharing through the first GUI such as selecting content to providing in sharing window to provide to other computing device and/or large screen, wherein casting/sharing comprises at least one of sharing audio, sharing video, or sharing both audio and video – see include, but not limited to, figures 18, 20-22, 26-27, 33, 36,-39, 42-43, col. 13, lines 10-13, col. 20, lines 48-55, col. 21, lines 60-65, col. 31, lines 40-44, col. 36, line 61-col. 37, line 15); and 
 	2/10controlling the casting in response to a user input on the first GUI (control the casting/providing of content to other users in response to user selection on the GUI content to share particular file/content item or to switch to different content item – see include, but not limited to, figures 15, 18, 33, 42-44, col. 20, lines 48-67, col. 28, lines 50-65).  
	Although Poel disclose processing to identity devices for sharing content (see for example, col. 32, lines 15-55), Poel does not explicitly use the term discovery process to discover come or more playback devices.

Marchand discloses a mobile communication device (client device 110 – figure 2), comprises a display; a processor; and a memory storing computer program instructions  (see include, but not limited to, figures 2-3, col. 11, lines 7-39) to perform a cast method comprising:
	performing a discovery process to discover one or more media playback devices over a wireless local area network, wherein each media playback device is configured to be discovered by the mobile communication device through the discovery process and to play back a media content item casted by the mobile communication device (performing discovery process to discover one or more media device 102 over a wireless local area network (WLAN 150), wherein each of the media 102 is configured to be discovered by the mobile media device 102 through the discovery process and to playback a media content item casted by the client device 110 – see include, but not limited to, figures 2-3, col. 3, lines 55-65, col. 4, lines 5-40, col. 8, line 60-col. 9, line 17);
 	Marchand also discloses identifying at least one target media playback device out of the discovered media playback devices as a destination of casting of a media content item, wherein the media content item includes one of (a) an audio content item containing an audio stream without a video stream, (b) a video content item containing a video stream without an audio stream, and (c) a movie content item containing both of audio and video streams; 
 	casting the media content item to the target media playback device over the wireless local area network, causing the target media playback device to fetch streaming of the media content item and play back the streamed media content item (identifying target media device 102 for casting media content including audio, video, and/or audio and video to the targeted media device 102– see include, but not limited to, figures 1A-3, col. 3, lines 55-65, col. 4, lines 5-40, col. 8, line 60-col. 9, line 17).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poel with the teaching including discovery process to discover one or more playback devices as taught by Marchand in order to yield predictable result of improving convenience for seeking multiple devices (see col. 1, line 52-col. 2, line 9).
 
Regarding claim 21, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein: the first GUI comprises a GUI element for adjustment of at least one of the layout and size of a cast screen when the casted media content item is a video content item or movie content item, wherein each media playback device is configured to play back the casted media content item on the cast screen when the casted media content item is a video content item or movie content item (GUI element/icons 514, 516, 518, 520, 540, etc. for adjusting of at least layout and size of sharing window when casted/shared media content item is video content item or movie content item, wherein the media device is configured to playback the shared/casted content item on the share/cast window when casted media content is video or movie content item – see include, but not limited to, Poel: figures 19-22, 25-27, 31, 33, 43-44, col. 20, lines 60-67, col. 23, lines 58-67, col. 28, lines 40-65); and
	 controlling the casting comprises, in response to the user input to change the layout or size of the cast screen through the GUI element, issuing a request message for change of the layout or size of the cast screen to the target media playback device, causing the target media playback device to change the layout or size of the cast screen on which the media content item is being played back in response to the request message (see include, but not limited to, Poel: figures 19-22, 25-27, 31, 33, 43-46, col. 20, lines 60-67, col. 23, lines 58-67, col. 28, lines 40-65; Marchand: figures 1A, 3-5).  

Regarding claim 22, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein: the first GUI comprises presentation of a message indicative of another media content item casted concurrently by another mobile communication device to the target media playback device, wherein each media playback device is configured to play back two or more casted media content items concurrently on respective cast screens arranged depending on the number of the casted media content items being concurrently played back (another content file/media uploaded/shared/casted by another mobile devices and playback the casted media/files simultaneously on respective screens/sharing window depending on number of media content items/files being concurrently playback on sharing windows and/or private window(s) – see include, but not limited to, Poel: figures 6-7, 15, 26-27, 43-44, 48, col. 31, lines 45-55, col. 35, lines 38-56; Marchand: figures 1A, 2-3).  

Regarding claim 23, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein: the first GUI comprises presentation of one or more playable media content items (hereinafter referred to as "second media content items") other than the casted media content item (hereinafter referred to as "first media content item"), allowing the user to select one of the second media content items (user selects one of content items that is not listed in sharing window for preview in private window – see include, but not limited to, see include, but not limited to, Poel: figures 6-7, 15, 26-27, 43-44, 48); and 
 	controlling the casting comprises, in response to a user selection of one of the second media content items, initiating local playback of the selected second media content item while maintaining the casting of the first media content item, and after the initiation of the local playback of the second media content item, displaying first progress information indicative of progress of the ongoing casting of the first media content item and second progress information indicative of progress of the ongoing local playback of the second media content item concurrently or switchably on the first GUI (in response to user selection of an item for display in private window while maintaining the casting/sharing of the first content item on sharing window and after the initiation of the local playback of the second item on the private window, displaying progress information of the first content and progress information of the second content currently or switching/swapping on the first GUI – see include, but not limited to, Poel: figures 6-7, 15, 26-27, 43-44, 48, col. 20, lines 48-57, col. 28, lines 45-65, col. 30, lines 7-13, col. 32, lines 58-67, col. 35, lines 45-55, col. 36, line 61-col. 37, line 17; Marchand: figure 1A).  

Regarding claim 24, Poel in view of Marchand discloses a mobile communication device according to Claim 4, wherein: controlling the casting further comprises, after the initiation of the local playback of the second media content item, receiving a user input to switch casting on the first GUI, and in response to the user input, switching between the ongoing casting and local playback by terminating the ongoing casting of the first media content item and terminating the ongoing local playback of the second media content item as well as newly initiating casting of the second media content item and newly initiating local playback of the first media content item (switching or swapping content to be displayed on sharing window for sharing/casting to other device - – see include, but not limited to, Poel: figures 6-7, 15, 18, 26-27, 43-44, 48, col. 20, lines 48-57, col. 28, lines 45-65, col. 30, lines 7-13, col. 32, lines 58-67, col. 35, lines 45-55, col. 36, line 61-col. 37, line 17; Marchand: figure 1A-3).  

Regarding claim 25, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein: identifying at least one target media playback device comprises presenting one or more available media playback devices out of the discovered media playback devices on a GUI with reference to a database stored on the mobile communication device (based on reference of device, location of media device/computing devices, address, user information, etc. in database – see include, but not limited to, Poel: figures 1, 4, 7, col. 12, lines 48-63, col. 22, line 65-col. 23, line 26, col. 32, lines 1-60; Marchand: figures 1A-6), allowing the user to select one of the available 4/10media playback devices, and in response to a user selection of one of the presented available media playback devices, identifying the selected available media playback device as the target media playback device; and each discovered media playback device is listed as an available media playback device on the database when it is not playing back any media content item, whereas each discovered media playback device is not listed as an available media playback device on the database when it is playing back a media content item (when device is not available when it is reserved or scheduled for other for another session/device - see include, but not limited to, Poel: col. 23, lines 1-26; Marchand: figures 1A, 3-6). 

Regarding claim 28, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein: identifying at least one target media playback device comprises displaying a map corresponding to a physical space on which the discovered media playback devices are present (map/information of proximate screens corresponding to physical space proximate to client device/conference location, area 26 – see for example, Poel: figures 1, 33, 39; Marchand: figure 1B), and displaying icons corresponding to the discovered media playback devices respectively on the map, allowing the user to select one of the icons, thereby in response to a user selection of one of the icons, identifying a media playback device corresponding to the selected icon as the target media playback device (see include, but not limited to, Poel: figures 1, 33, 39; Marchand: figure 1B).  
See also US 20070157281: figures 12m, 12p ; US 10820034: figures 5B, 5C for teaching of map of devices corresponding to physical space is well-known in the art.

Regarding claim 31, Poel in view of Marchand discloses a mobile communication device according to Claim 1, further comprising a microphone, wherein: casting the media content item comprises encoding sound inputted by the microphone into an audio stream to cast the audio stream to the target media playback device, wherein the target media playback device has an audio output (e.g., microphone 17- see include, but not limited to, Poel: figure 1, col. 37, lines 1-18).  
Regarding claim 34, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein the movie content item includes, in a video chat, an audio stream associated with voice inputted through a microphone of another mobile communication device participating the video chat and a video stream associated with images captured by a camera of said another mobile communication device participating the video chat (conference with audio stream and video stream associated with images captured by camera and audio captured by microphone – see include, but not limited to, Poel: figure 1, col. 21, lines 42-67, col. 23, lines 41-56, col. 37, lines 1-18). 

Regarding claim 35, limitations of a computer program product that correspond to the limitations of a mobile communication device as recited in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Poel in view of Marchand discloses a computer program product embodied on a non-transitory computer-readable medium, the computer program product including instructions which, when executed by a processor of a mobile communication device, cause the mobile communication device to perform the cast method set forth in Claim 1 (see similar discussed in the rejection of claim 1 and include, but not limited to, Marchand: figure 2).  

Regarding claim 36, limitations of a media playback device that correspond to the limitations of mobile communication device as recited in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Poel in view of Marchand discloses a media playback device, comprising: at least one of an audio output (e.g., output to speaker or other audio output) and video output (e.g., output to display/screen); a processor; and a memory storing computer program instructions that, when executed by the processor, cause the media playback device to fetch and play back streaming of a media content item casted by a mobile communication device using the cast method set forth in Claim 1, via at least one of the audio output and video output (see similar discussion in the rejection of claim 1, and include, but not limited to: Poel: figures 18, 20-24, 33, 43-44; Marchand: figures 1A-3).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Poel et al. (US 9716861) in view of Marchand et al. (US 10999331) in view of Korbecki et al. (US 20130173765).
	Note: all documents that are directly or indirectly incorporated by reference in their entireties in Korbecki (see paragraphs 0023, 0025, 0028, 0031, 0052, 0059, 0072) including US 20110069940 (hereinafter referred to as Shimy), US 8046801 (referred to as E801 – Ser. No. 09/356,270 (corresponding US 20050262542- hereinafter referred to as DeWeese) incorporated by reference in their entireties in E801: col. 30, lines 43-67) are treated as part of the specification of the Korbecki (see for example, MPEP 2163.07 b).

Regarding claim 26, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein: identifying at least one target media playback device comprises automatically identifying an available media playback device of the discovered media playback devices with reference to a database stored on the mobile communication device (identifying at least one target device comprising automatically identifying an available of media playback devices of discovered devices with reference such as devices included in the invitation, targeted address, proximity, location, reservation, registered device, etc. to a database stored on mobile communication device – see include, but not limited to, Poel: figures 1, 6-7, 33, 39; Marchand: figures 1A-1B, 5-7); 
 	the discovered media playback devices are listed with unique information different from one another on the database (discovered/invited devices are listed with unique identifier/information different from one another on the database based the invitation, registration, location, primary screen, secondary screen, etc. -– see include, but not limited to, Poel: figures 1, 6-7, 33, 39; Marchand: figures 1A-1B, 5-7 and corresponding description in the specification of the references) ; and 
	each discovered media playback device is listed as an available media playback device on the database when it is not playing back any media content item, whereas each discovered media playback device is not listed as an available media playback device on the database when it is playing back a media content item (conference or display screen is not available when it is reserved, or used for other media content/other session or devices that denied the invitation, etc. – see include, but not limited to, Poel: figures 7, 32-33, 38-39, 42-44, col. 6, lines 18-28, 45-50, col. 13, lines 40-54, col. 14, lines 63-67, col. 22, line 21-col. 23, line 26, col. 32, lines 15-col. 33, line 5, col. 41, lines 12-52; Marchand: figures 1A-1B, col. 8, line 50-col. 9, line 35).
	Poel in view of Marchand does not explicitly disclose identifying an available media playback device having highest priority out of the discovered media playback device.
	Korbecki discloses identifying at least one target media playback device comprises automatically identifying an available media playback device having the highest priority out of the discovered media playback devices with reference to a database stored on the mobile communication device (e.g., identifying playback device as primary device or highest priority out of plurality of playback devices with reference to a database with assigned role for each device – see include, but not limited to, figures 5, 8, 12, paragraphs 0094, 0103, 0047,  0066; Shimy: paragraphs 0100, 0174, figures 6-9, 11, 14); 
	the discovered media playback devices are listed with unique priorities different from one another on the database (devices are listed with unique priorities such as primary device, secondary device, device in master location, parent room, etc. different from one another on the database – see include, but not limited to, figures 5, 8, 12, paragraphs 0094, 0103, 0047, 0066; Shimy: paragraphs 0100, 0174, figures 6-9, 11, 14); and 
	each discovered media playback device is listed as an available media playback device on the database when it is not playing back any media content item, whereas each discovered media playback device is not listed as an available media playback device on the database when it is playing back a media content item (see include, but not limited to, figures 5, 8, 12, paragraphs 0094, 0103, 0047, 0066; Shimy: paragraphs 0100, figures 6-9, 11, 14, 20; E801: figures 11, 37, 39; DeWeese: figures 11, 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poel in view of Marchand with the teachings including identifying an available media playback device having highest priority out of the discovered media playback device as taught by Korbecki in order to yield predictable result of improving convenience for user to display particular content on user desired device (see for example, Korbecki: paragraphs 0001-0003).

Claims 27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Poel et al. (US 9716861) in view of Marchand et al. (US 10999331) and further in view of either Grannan et al. (US 20080022322) or Karnalkar et al. (US 9615146).

Regarding claim 27, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein identifying at least one target media playback device comprises displaying selectably icons corresponding to the discovered media playback devices respectively on a GUI, allowing the user to select one of the icons, and in response to a user selection of one of the icons, identifying a media playback device corresponding to the selected icon as the target media playback device, wherein: a first type of icon corresponds to each discovered media playback device which has an audio output; a second type of icon corresponds to each discovered media playback device which has a video output; and a third type of icon corresponds to each discovered media playback device which has both of audio and video outputs, and the third type of icon is displayed selectably when the media content item is 5/10any one of audio content item, video content item, and movie content item (icons in GUI on screen for selecting different types of devices or group of devices to share audio content, video content, or both audio and video content – see include, but not limited to, figures 18, 20, 33, 39-40, col. 13, lines 10-13, col. 36, line 65-col. 37, line 17). However, Poel in view of Marchand does not explicitly disclose device which has audio output without a video output and first type of icon is not displayed selectable when the media content is a video content item, device which has video output without an audio output.  

Grannan or Karnalkar (hereinafter referred to Grannan/Karnalkar) discloses wherein: a first type of icon corresponds to each discovered media playback device which has an audio output without a video output (icon correspond to audio playback device/speaker -for playing audio only – see include, but not limited to, Grannan: figures 5 (icon in 530 or upstair audio), paragraph 0040 and/or Karnalkar: figures 5-6, col. 6, lines 50-57, col. 10, lines 32-54); a second type of icon corresponds to each discovered media playback device which has a video output without an audio output (type of icon corresponding to device that output video only  – see include, but not limited to, Grannan: figures 4, 6, paragraphs 0037, 0041 and/or Karnalkar: figures 5-6, col. 7, lines 1-10, col. 10, lines 32-54); and a third type of icon corresponds to each discovered media playback device which has both of audio and video outputs, and the third type of icon is displayed selectably when the media content item is 5/10any one of audio content item, video content item, and movie content item (icon for devices that can provide both audio and/or video or hybrid see include, but not limited to, Grannan: figures 3, 6, paragraph 0037 and/or Karnalkar: figures 5-6, col. 7, lines 18-25, col. 10, lines 32-54).  
	Grannan/Karnalkar disclose icons for devices that display only audio or only video (see Grannan: figures 5, 7, paragraph 0037, 0040, 0041; Karnalkar: figures 5-6, col. 6, lines 50-57, col. 7, lines 1-10; col. 10, lines 32-54). Obviously, the first type of icon is not displayed selectably when the media content item is a video content item (icon for speaker or audio device is not displayed selectable) since it is for video only; and the second type of icon is not displayed selectably when the media content item is an audio content item (icon for camera or video device is not displayed selectably since it is for audio only.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Poel in view of Marchand with the teachings including device which has audio output without a video output and first type of icon is not displayed selectable when the media content is a video content item, device which has video output without an audio output as taught by Grannan/Karnalkar in order to yield predictable result of allowing a user can review the list with device type/capability before initiating a call to determine how best to engage with participant (see for example, Karnalkar: col. 6, lines 54-67).

Regarding claim 29, the additional limitations that correspond to limitations of claims Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein: identifying at least one target media playback device comprises displaying one or more first icons indicative of the discovered media playback devices respectively as well as displaying one or more second icons indicative of one or more playable media content items respectively on a GUI, allowing the user to link a selected one of the first icons with a selected one of the second icons (link icon of selected content with icon of selected user/destination device – see include, but not limited to, Poel: figures 3, 7, 29, 38, 41-42, 44), and in response to a user input to link the selected first and second icons with one another on the GUI, identifying a media playback device corresponding to the selected first icon as the target media playback device for a media content item corresponding to the selected second icon (see include, but not limited to, Poel: figures 3, 7, 29, 38, 41-42, 44), wherein: a first type of icon corresponds to each discovered media playback device which has an audio output; a second type of icon corresponds to each discovered media playback device which has a video output; and a third type of icon corresponds to each discovered media playback device which has both of video and audio outputs, and the linkage of the third type of icon with the selected second icon is not restricted regardless of whether the selected second icon is indicative of an audio content item, video content item, or movie content item  (icons in GUI on screen for selecting different types of devices or group of devices to share audio content, video content, or both audio and video content – see include, but not limited to, figures 18, 20, 33, 39-40, col. 13, lines 10-13, col. 36, line 65-col. 37, line 17). However, Poel in view of Marchand does not explicitly disclose device which has audio output without a video output, device which has an audio output without a video output, and the linkage of the first type of icon with the selected second icon is restricted when the selected second icon is indicative of a video content item, device which has a video output without an audio output,  and the linkage of the second type of icon with the selected second icon is restricted when the selected second icon is indicative of an audio content item. 
	Grannan/Karnalkar discloses device which has an audio output without a video output, and the linkage of the first type of icon with the selected second icon is restricted when the selected second icon is indicative of a video content item (audio device/speaker for audio only – no linkage/information to video device); a second type of icon corresponds to each discovered media playback device which has a video output without an audio output, and the linkage of the second type of icon with the selected second icon is restricted when the selected second icon is indicative of an audio content item (video device/camera for video only – no linkage/information of audio device); and a third type of icon corresponds to each discovered media playback device which has both of video and audio outputs, and the linkage of the third type of icon with the selected second icon is not restricted regardless of whether the selected second icon is indicative of an audio content item, video content item, or movie content item (see include, but not limited to, Grannan: figures 4-7, paragraphs 0037, 0040-41;  Karnalkar: figures 5-6, col. 6, lines 50-57, col. 7, lines 1-col. 10, lines 32-54); a second type of icon corresponds to each discovered media playback device which has a video output without an audio output (type of icon corresponding to device that output video only  – see include, but not limited to, Grannan: figures 4, 6, paragraphs 0037, 0041 and/or Karnalkar: figures 5-6, col. 7, lines 1-36, col. 10, lines 32-54). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Poel in view of Marchand with the teachings including device which has audio output without a video output, device which has an audio output without a video output, and the linkage of the first type of icon with the selected second icon is restricted when the selected second icon is indicative of a video content item, device which has a video output without an audio output,  and the linkage of the second type of icon with the selected second icon is restricted when the selected second icon is indicative of an audio content item as taught by Grannan/Karnalkar in order to yield predictable result of allowing a user can review the list with device type/capability before initiating a call to determine how best to engage with participant (see for example, Karnalkar: col. 6, lines 54-67)
	See also US 20190306054 (figures 1-2), US 10154122 (figure 4); US 10068012 (figures 2, 5, col. 10, lines 31-42); US 20070220580 (figures 3-5, 33-34) for icons corresponding to devices for audio only and devices/zone for video only  

Regarding claim 30, Poel in view of Marchand discloses a mobile communication device according to Claim 29, wherein the user input to link the selected first and second icons with one another comprises drag-and-dropping one of the selected first icon and selected second icon onto the other of the selected first icon and selected second icon (see include, but not limited to, Poel: figures 20, 42; col. 19, lines 41-59, col. 24, lines 7-18, col. 27, lines 18-22, col. 28, lines 28-35) .

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Poel et al. (US 9716861) in view of Marchand et al. (US 10999331) in view of Shimy et al. (US 20110069940).
	
Note: all documents that are directly or indirectly incorporated by reference in their entireties in Shimy (see paragraphs 0039, 0041, 0045, 0047, 0072, 0078, 0125) are treated as part of the specification of the Shimy (see for example, MPEP 2163.07 b).

Regarding claim 32, Poel in view of Marchand discloses a mobile communication device according to Claim 1, wherein casting the media content item comprises: while the casting, continuously determining whether to change the destination of the casting by comparing the quality of the wireless local area network communication with the target media playback device with the quality of another wireless local area network communication with another discovered media playback device, and then in response to determining positively, automatically terminating the ongoing casting of the media content item to the target media playback device (tracking location of devices used in a section and server delink and/or stop displaying of content on screen when user device is detected to leave the a conference room – see Poel: col. 33, line 61-col. 34, line 55). However, Poel in view of Marchand does not explicitly disclose initiating casting of the media content item to said another discovered media playback device, wherein: terminating the ongoing casting comprises storing a resume position at which the casting is terminated in the duration of the media content item; and initiating casting comprises initiating casting of the media content item at the resume position. 
	Shimy discloses casting media content item comprises: while the casting, continuously determining whether to change the destination of the casting by comparing the quality of the wireless local area network communication with the target media playback device with the quality of another wireless local area network communication with another discovered media playback device, and then in response to determining positively, automatically terminating the ongoing casting of the media content item to the target media playback device and initiating casting of the media content item to said another discovered media playback device, wherein: terminating the ongoing casting comprises storing a resume position at which the casting is terminated in the duration of the media content item; and initiating casting comprises initiating casting of the media content item at the resume position (while presenting content on television screen, continuously determining whether user leaves the room or moves out of the detecting area or user mobile device is no longer connected to the local area network, automatically pause or terminate the displaying of the content on the television and stores the interruption/paused point and initiating providing content to another device and/resume playback from interrupted point using another device – see include, but not limited to, figures 11, 15-18, 20, paragraphs 0137, 0148, 0152, 0171-0176). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poel in view of Marchand with the teachings including initiating casting of the media content item to said another discovered media playback device, wherein: terminating the ongoing casting comprises storing a resume position at which the casting is terminated in the duration of the media content item; and initiating casting comprises initiating casting of the media content item at the resume position as taught by Shimy in order to yield predictable result of allowing user to seamlessly accessing content and continuously playback content using different devices (paragraph 0003).
	
Regarding claim 33, Poel in view of Marchand discloses a mobile communication device according to Claim 1. Poel further disclose wherein casting the media content item comprises: after initiation of the casting, in response to the casting being interrupted due to failure of the wireless local area network communication with the target media playback device (in response to detecting user leave conference area with common screen or delinking user device and stop sharing content to the display device - see Poel: col. 33, line 61-col. 34, line 55). However, Poel in view of Marchand does not explicitly disclose storing a resume position at which the casting was interrupted in the duration of the media content item, and then in response to newly discovering another media playback device via another wireless local area network communication within a predetermined time period after the interruption, automatically re-casting the media content item to the newly discovered media playback device from the resume position.  

Shimy discloses after initiation of the casting, in response to the casting being interrupted due to failure of the wireless local area network communication with the target media playback device, storing a resume position at which the casting was interrupted in the duration of the media content item, and then in response to newly discovering another media playback device via another wireless local area network communication within a predetermined time period after the interruption, automatically re-casting the media content item to the newly discovered media playback device from the resume position (after initiation of the providing content for display on television, in response to casting being interrupted due to failure of the wireless local area network communication with the target device based on user leaves the area of the television/user device is out of range with the television/target device, and then in response to determining that the user is in range with another device/move to another location and access another device, automatically provides the content and resume playback of the content from interrupted point on new device – see include, but not limited to, figures 11, 15-18, 20, paragraphs 0137, 0148, 0152, 0171-0176). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poel in view of Marchand with the teachings including storing a resume position at which the casting was interrupted in the duration of the media content item, and then in response to newly discovering another media playback device via another wireless local area network communication within a predetermined time period after the interruption, automatically re-casting the media content item to the newly discovered media playback device from the resume position as taught by Shimy in order to yield predictable result of allowing user to seamlessly accessing content and continuously playback content using different devices (paragraph 0003).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kuper et al. (US 20160149891) discloses sharing access to a media service.
	Werkelin Ahlin et al. (US 9112849) discloses methods and systems for dynamic creation of hotspots for media control.
	Kang (US 20140269757) discloses method and apparatus for allowing playback devices to perform synchronized playback of streaming content (see also figure 2).
	Furbeck (US 20120278495) discloses representation group for HTTP streaming (see also figure 2).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 3, 2022